DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-11, 13-17 and 19-20 are currently pending and have been examined under the effective filing date of 3/28/2018.
The period of response to this Action is three months; limitations that were amended into the claims by Applicant on July 2020 were not addressed in the previous Action, the non-final RCE.  This Action serves to address those limitations, and all limitations in the claims presented by the Applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for receiving a physical property item registration request for registering a first physical property item, wherein the first physical property item is associated with a first item type, and wherein the physical property item registration request includes historical usage information and registration information for the first physical item; registering the item, analyzing historical usage information to identify a quality metric of the item, receiving a user registration request, registering the second user; receiving a use request, the use request including proposed use, date requested and amount of time item will be used; identifying an item, allocating an item, and receiving real-time usage data. These limitations are directed to the abstract idea of organizing human activity in the form of commercial or legal interactions (including agreements in the form of contracts, legal obligations, and sales activities and behaviors,) without significantly more. Receiving a request for an item and allocating that item is a form of agreement that includes the proposed use, date requested and amount of time the item will be used. Additionally, would be conceivable to suggest a human perceiving usage information of an item for said item without using any technology.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements computing device configured to operate as a full node in a decentralized peer-to-peer network and including at least one or more processors and memory storing at least a portion of the blockchain; executing a network protocol to receive broadcast of a network function request; executing hash functions to generate a digest of the network function request; a first user computing device; wherein the first physical property item corresponds to a computational resource available through the P2P network to a second user; adding a first new block to the blockchain; a second user computing device; adding a second block to a blockchain; a communication sensor in the item; computer-readable instructions; and non-transitory computer-readable media individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  In this case, blockchain technology is software run on a computer system to perform the abstract idea. Using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  The additional elements stated above merely use a computer as a tool to perform the abstract idea.  Therefore, the claims are not patent eligible.
Claims 3-6, 8-10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and machines, Step 2A Prong 1: the claims recite the method and/or system in the independent claims, as well as the additional limitations receiving real-time usage information of an item; identifying a depreciation value of an item, wherein the quality metric corresponds to a physical condition of the item, wherein identifying the first physical item for use is based on availability. These limitations are directed to the abstract idea of organizing human activity in the form of commercial or legal interactions (including agreements in the form of contracts, legal obligations, and sales activities and behaviors,) without significantly more. Receiving a request for an item and allocating that item is a form of agreement that includes the proposed use, date requested and amount of time the item will be used.  Additionally, would be conceivable to suggest a human perceiving usage information of an item and identifying a depreciation value for that item without using any technology.
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole, looking at the elements adding a third block to the block chain; transmitting the blockchain to user devices; and generating and transmitting a notification that the item is available for use individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  In this case, blockchain technology is software run on a computer system to perform the abstract idea. Using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite additional elements as seen above, which are not sufficient to amount to significantly more than the judicial exception because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leddy (Pub. No. US 2019/0044700 A1) in view of Neal (Pub. No. US 2018/0189813 A1,) and in further view of Tran et al. (Pub. No. US 2017/0232300 A1.)
Regarding Claims 1, 11 and 16, Leddy discloses: a method, comprising: 
at a computing device configured to operate as a full node (Leddy ¶0006; Another embodiment of the invention is directed to a processing node) in a decentralized peer-to-peer (P2P) network and including at least one or more processors and memory storing at least a portion of a block chain of the decentralized P2P network: (Leddy ¶0009; FIG. 1 depicts a block diagram of an exemplary system in which an electronic record associated with an item may be maintained within a distributed environment in accordance with at least some embodiments:) 
executing a network protocol to receive broadcast of a network function request; (Leddy ¶0062; Upon receiving that identifier, the processing node may initiate an identity service 308 request to identify the item and the current owner of that item.)
executing hash functions to generate a digest of the network function request; (Leddy ¶0099; signature may comprise a hash value of the transaction details which has been signed using a private key associated with the item registry network 608.)
receiving, from a first user computing device associated with a first user, a physical property item registration request for registering a first physical property item (Leddy ¶0070; registry network 304 or another computer affiliated with it, may generate an authorization request message with the payment account identifier and a transaction amount,) wherein the first physical property item is associated with a first item type, wherein the first physical property item is associated with a first item type, (Leddy ¶0044; a resource provider computer and/or application server may be a blockchain node 112, having access to, and participating in the operation of, the item registry network 102) and wherein the physical property item registration request includes historical usage information and registration information for the first physical property item (Leddy ¶0076; the item registry may constitute an unalterable history of the vehicle. In this way, any party interested in the vehicle (e.g., an insurance agency) may be given complete historical data for the vehicle by accessing the item registry 402;) 
registering the first physical property item of a plurality of physical property items by adding a first new block to the block chain, wherein the first new block includes the historical usage information and the registration information for the (Leddy ¶0018; transaction records in a blockchain may be stored in an electronic records as a series of "blocks," or permanent files that include a record of a number of transactions occurring over a given period of time. Blocks may be appended to a blockchain by an appropriate node after it completes the block and the block is validated;) 
receiving, from a second user computing device associated with a second user, a user registration request associated with the first physical property item (Leddy ¶0045; first user wishes to transfer an ownership interest in a registry item 110 to a second user while remaining relatively anonymous. In this example, the second user may execute a mobile application on his or her mobile device and scan a barcode or other identifier 124,) the user registration request including a request to initiate usage of the first physical property item on request; (Leddy ¶0036; upon receiving a request from the client device executing the mobile application, initiate a transaction with the item registry network 102 on behalf of the client device)
registering the second user computing device by adding a second new block to the block chain, wherein the second new block includes sufficient information to allow the second user computing device to initiate usage of the first physical property item on request and wherein the second user computing device is one of a plurality of user computing devices that can initiate usage of the first physical (Leddy ¶0018; A blockchain may include a number of blocks of transaction records for a number of users.) (Leddy ¶0045; transaction record for the transaction may be generated and appended to the item registry blockchain;) 
receiving, from the second user computing device, a use request including use information for using a physical property item associated with the first item type, (Leddy ¶0063; request is a request to transfer an ownership interest in the item,)
based on the use information, identifying the first physical property item for use by the second user; and  (Leddy ¶0045; transaction record has been appended to the item registry blockchain and signed, ownership of the registry item 110 is transferred from the first user to the second user.)
allocating the first physical property item for use by the second user (Leddy ¶0045; transaction record has been appended to the item registry blockchain and signed, ownership of the registry item 110 is transferred from the first user to the second user.)
Leddy does not disclose:
wherein the first physical property item corresponds to a computational resource available through the P2P network to a second user, 

the use information including a proposed use for the first physical property item of the first type, a date that the use of the physical property item of the first type is requested, and an amount of time for which the physical property item of the first type will be used;
receiving, from a communication sensor in the physical property item of the first type, realtime usage data indicating how the physical property item of the first type is being used by the second user; and 
Neal discloses analyzing the historical usage information for the first physical property item to identify a quality metric of the first physical property item; and (Neal ¶0048; calculated Appreciation/Depreciation factors (A/D factors) to the historical pricing data in the Historic Value Database 402.)
receiving, from the second user computing device, a use request including use information for using a physical property item associated with the first item type, the use information including a proposed use for the first physical property item of the first type, a date that the use of the physical property item of the first type is requested, (Neal ¶0029; current location, time of day, buyback period, user profile data, past purchase history, or recent physical or online behaviors recorded by the network-based system 200, among other things (e.g., context information).) and an amount of time for which the physical property item of the first type will be used; (Neal ¶0022; Individual consumer related variables, or personal preference factors, may be taken into account, including the duration of time the user needs to keep the book, the estimated condition of the book after use, and the risk profile of the book buyer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leddy with Neal in order to integrate the functionality of depreciating value (Neal ¶0048,) thereby allowing the system to account for item depreciation.
Tran discloses 
wherein the first physical property item corresponds to a computational resource available through the P2P network to a second user, (Tran ¶0744; providing some computational resource)
receiving, from a communication sensor in the physical property item of the first type, realtime usage data indicating how the physical property item of the first type is being used by the second user. (Tran ¶0796; providing real-time information from sensor data from various vehicle parts are integrated with blockchain to make real-time decisions and transactions involving services and payments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leddy as modified by Neal with Tran in order to facilitate the tracking of an item in real-time (Tran ¶0796,) thereby allowing for realtime decisions regarding item usage.

Regarding Claims 3 and 13, Leddy as modified by Neal and Tran discloses the method of claim 1, further comprising: adding a third new block to the blockchain (Leddy ¶0018; Blocks may be appended to a blockchain by an appropriate node after it completes the block and the block is validated;)  wherein the third new block includes the real-time usage information from the first physical property item (Richardson ¶0038; As can be seen in FIG. 2, this real-time inventory information may be made available via the portal event viewer to users accessing the computer server 102 using thin clients 112.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leddy as modified by Neal with Richardson in order to facilitate the tracking of an item in real-time (Richardson ¶0038,) thereby allowing for a more accurate item registry.

Regarding Claims 4 and 14, Leddy as modified by Neal and Tran discloses the method of claim 1, further comprising: based on the quality metric, identifying (Neal ¶0048; calculated Appreciation/Depreciation factors (A/D factors) to the historical pricing data in the Historic Value Database 402.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leddy with Neal in order to integrate the functionality of depreciating value (Neal ¶0048,) thereby allowing the system to account for item depreciation.

Regarding Claims 5 and 15, Leddy as modified by Neal and Tran discloses the method of claim 4, wherein the quality metric corresponds to a physical condition of the first physical property item and is further based on the depreciation value (Neal ¶0022; estimated condition of the book after use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leddy with Neal in order to integrate the functionality of depreciating value (Neal ¶0048,) thereby allowing the system to account for item depreciation.

Regarding Claims 6 and 17, Leddy as modified by Neal and Tran discloses the method of claim 1, wherein the identifying the first physical property item for use by the second user is further based on availability of the first physical property (Leddy ¶0046; A current ownership status of the registry item 110 may be checked at any time) and wherein the use information includes a proposed use for the first physical property item (Leddy ¶0042; identifier may include an indication of a type of the item.)

Regarding Claim 8, Leddy as modified by Neal and Tran discloses the method of claim 1, further comprising: after adding the first new block to the block chain, transmitting the block chain to each of the plurality of user computing devices (Leddy ¶0018; a blockchain may be distributed, and a copy of the blockchain may be maintained at each node in a blockchain network.)

Regarding Claims 9 and 19, Leddy as modified by Neal and Tran discloses the method of claim 1, further comprising: after adding the second new block to the block chain and determining that the first physical property item is available for use, generating a notification indicating that the first physical property item is available for use (Leddy ¶0033; each processing node of the item registry network 102 may be configured to perform at least a notification service 114.)

Regarding Claims 10 and 20, Leddy as modified by Neal and Tran discloses the method of claim 9, further comprising: transmitting the notification to each of (Leddy ¶0038; transferee client device 104 may then receive a notification from the item registry network 102 as to whether the transaction has been approved or declined.)

Conclusion
Prior art not referenced but pertinent to the application are: Richardson et al. (Pub. No. US 2018/0300671 A1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624